966 F.2d 702
296 U.S.App.D.C. 182
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.In re Melvin LENKIN, Thelma Z. Lenkin, Petitioners.
No. 92-7083.
United States Court of Appeals, District of Columbia Circuit.
May 20, 1992.

Before WALD, D.H. GINSBURG and SENTELLE, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the petition for writ of mandamus and the opposition thereto, it is


2
ORDERED that the petition be denied.   Mandamus is a drastic remedy "to be invoked only in extraordinary circumstances."   Allied Chemical Corp. v. Daiflon Inc., 449 U.S. 33, 34 (1980).   Petitioners have failed to establish that their right to such extraordinary relief is "clear and indisputable."   See Kerr v. United States District Court, 426 U.S. 394, 403 (1976);   In Re Dep't of Defense, 848 F.2d 232, 235 (D.C.Cir.1988).   It is


3
FURTHER ORDERED that this court's order of May 16, 1992, staying the district court's pretrial order be vacated.